UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1006


SCOTT STEELE,

                Plaintiff - Appellant,

          v.

J. FREDERICK MOTZ,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Frederick P. Stamp, Jr., Senior
District Judge, sitting by designation. (1:09-cv-00792-FPS)


Submitted:   August 26, 2010                 Decided:   August 31, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Scott Steele, Appellant Pro Se.    Judith Ann Kidwell, OFFICE OF
THE UNITED STATES ATTORNEY, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Scott   Steele   appeals   the   district    court’s   order

dismissing his civil action against the district court judge who

presided over a prior action.      We have reviewed the record and

find   no   reversible   error.   Accordingly,    we    affirm   for   the

reasons stated by the district court.        Steele v. Motz, No. 1:09-

cv-00792-FPS (D. Md. Nov. 19, 2009).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                   2